While all the questions presented in *Page 801 
appellants' brief have been duly considered in the consultation room, this opinion will be limited to a discussion of but one question. The controlling question in the case is one of agency. The undisputed testimony shows that, prior to the beginning of the cotton season of 1909-1910, appellants Iglehart  Co., who were cotton factors in Austin, Tex., employed one E. L. Reifschneider to act as their agent in buying cotton at Bartlett, Tex. On March 31, 1910, Reifschneider, acting for Iglehart  Co., made a contract with A. Beckmann, for the purchase of 299 bales of cotton for Iglehart  Co. at 14.4 cents per pound. Iglehart  Co. refused to accept and pay for the cotton, and, on the 2d day of April following, Beckmann sold the cotton on the market in Bartlett for the highest price obtainable, which was 13.77 1/2 cents per pound. The difference between the total sum which Reifschneider agreed to pay for the cotton and the total sum for which Beckmann sold it was $991.69, for which sum Beckmann drew a draft on Iglehart  Co., which draft he discounted or sold to the bank, and guaranteed its payment. If Reifschneider was Iglehart  Co.'s agent with the power to bind them by the contract he made for the purchase of the cotton on March 31, 1910, the judgment ought to be affirmed. The trial court seems to have concluded that Reifschneider had previously been discharged, and was not in fact Iglehart  Co.'s agent at the time referred to, but that, as he had formerly been their agent and had dealt with Beckmann as such, and as Beckmann had no notice of the revocation of his agency, he had the right to deal with him as such agent, and Iglehart  Co. were bound by the contract of sale referred to.
One of the appellees, the Bartlett State Bank, has filed a cross-assignment of error, asserting that the court's finding that Iglehart  Co. had discharged E. L. Reifschneider from their employ, on March 23, 1910, is not supported by the testimony, and we sustain that assignment. Appellants contended in the court below, and contend in this court, that Reifschneider was discharged through the medium of a letter, which they sent him, and which reads as follows: "March 23, 1910. Mr. E. L. Reifschneider, Bartlett, Texas — Dear Sir: We are in receipt of your out-turns of the 88 B/C you delivered Hearne  Delesdinear. We have been able to check up 63 B/s of the 88, and find that the 63 B/s lose $64.40 in weight, or 460 lbs. at 14 1/8¢. Also you delivered the 63 B/s for $45.66 less in class than you paid for. We could not check up all of the 88 B/s because you have never sent us the invoice of the last cotton you bought, that is, the cotton we did not know you had bought. We do not wish to buy any more cotton. We notice that numbers 24,375, 24,894, 24,895, 24,896 and 24,898, which you took up and paid for as good middling, you delivered for strict low middling. This is a fine way to make money out of the cotton business. We would thank you to re-sample all of the cotton you have on hand, on both sides, and send the samples to us with the numbers in same. Yours truly, D. T. Iglehart Co." We fail to find anything in the letter which can be construed as discharging Reifschneider and terminating his agency. It seems to contain certain complaints as to the manner in which he had been conducting the business at Bartlett, and contains the statement that Iglehart  Co. did not wish to buy any more cotton; but, instead of telling him that he was discharged, or that his agency was terminated, it concludes with a request that he should proceed to do certain things, which they had a right to require him to do under his contract of agency. It was also shown that when Reifschneider conversed with Iglehart Co. by telephone on March 31st in reference to buying Beckmann's cotton they told him they did not want the cotton, and would not make any offer for it, but they did not tell him that he was discharged and his agency revoked. From the beginning of the cotton season in August, 1909, and up to that time, Reifschneider had been acting as their agent in buying cotton in Bartlett, and had previously so acted in a transaction with Beckmann. At the beginning of the cotton season, Iglehart  Co. had written to both banks in Bartlett, stating that Reifschneider was their agent to buy cotton and draw on them in payment therefor. Prior to the 31st of August, 1910, neither of the banks had received any other notice from Iglehart  Co.; but the Bartlett State Bank, the plaintiff in this case, was aware of the fact that they had repudiated the contract made by Reifschneider for the purchase of Beckmann's cotton, and had refused to accept and pay for the cotton, before the bank acquired Beckmann's draft on Iglehart  Co.
We do not find it necessary to determine whether or not there was such a holding out of Reifschneider as their agent as would estop Iglehart 
Co. from denying that he was such from March 31st. According to their own testimony, he had been employed by them at a salary of $900 for the cotton season, and was to act as their agent in buying cotton at Bartlett, or anywhere else they chose to send him. Having been employed by them and placed in Bartlett for that purpose, he had the power to bind Iglehart  Co. by contracts for the purchase of cotton until his agency was revoked; and the fact that they told him that they did not want to buy any more cotton, and instructed him not to buy the cotton in question for them, did not, as to Beckmann or any other person, not having notice of the private instructions referred to, constitute a limitation upon Reifschneider's power as an agent.
Hence we conclude that, as the trial court's finding that Reifschneider's agency had been *Page 802 
revoked on the 23d day of March is without evidence to support it, the judgment rendered by that court is correct, and it will be affirmed.
Affirmed.